NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  ROGER GORE,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7090
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3894, Judge Robert N.
Davis.
             ___________________________

              Decided: November 3, 2010
             ___________________________

   ROGER GORE, of Fayetteville, North Carolina, pro se.

    MICHAEL D. SNYDER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
GORE   v. DVA                                            2


DEBORAH A. BYNUM, Assistant Director. Of counsel on the
brief were DAVID J. BARRANS, Deputy Assistant General
Counsel, and BRIAN D. GRIFFIN, Attorney, Office of the
General Counsel, United States Department of Veterans
Affairs, of Washington, DC.
               __________________________

  Before BRYSON, SCHALL, and PROST, Circuit Judges.
PER CURIAM.

    Roger Gore appeals the February 26, 2010, decision of
the United States Court of Appeals for Veterans Claims
(“the Veterans Court”). That decision affirmed a Novem-
ber 18, 2008, decision of the Board of Veterans’ Appeals
denying Mr. Gore’s claim of service connection for post-
traumatic stress disorder (“PTSD”). Mr. Gore’s appeal is
based mainly on a challenge to a factual determination
and as such is outside our scope of review; to the extent
Mr. Gore raises a separate legal argument regarding his
entitlement to an additional level of review within the
Department of Veterans Affairs (“DVA”), we reject his
legal argument and therefore affirm the Veterans Court’s
decision.

                      BACKGROUND

    Mr. Gore served in the U.S. Army from 1970 to 1990,
including service in Vietnam. On May 25, 2005, he filed a
claim for benefits for PTSD. To establish service connec-
tion for PTSD the veteran must establish a link between
his current symptoms and an in-service stressor. If the
veteran did not serve in combat, service connection will be
granted only if the veteran submits corroborating evi-
dence that the in-service stressor occurred. 38 C.F.R. §
3.304(f). The regional office denied Mr. Gore’s claim
because his service records did not indicate that he served
3                                               GORE   v. DVA


in combat and did not reflect the presence of any psycho-
logical symptoms during his service, and because Mr.
Gore did not submit any corroborating evidence that he
served in the area where the stressful event is alleged to
have occurred.

     Mr. Gore filed a Notice of Disagreement. Along with
that Notice, Mr. Gore stated that his unit came under
enemy attack and that he witnessed the death and seri-
ous injury of fellow service members while stationed at
Tan Son Nhut Air Base. He also submitted a statement
from a private psychiatrist documenting his PTSD symp-
toms. The regional office sent Mr. Gore a request for
further information to substantiate his claimed in-service
stressors, as his military records did not reflect that he
experienced an enemy attack. Mr. Gore informed the
regional office that he had nothing further to submit. The
regional office then issued a Statement of the Case ex-
plaining that it had denied his claim because he had
failed to establish a link between his current symptoms
and his service. The regional office noted that his records
did not show that he had engaged in combat and there
was “no other credible supporting evidence that your
claimed in-service stressors occurred.”

    Mr. Gore then appealed to the Board of Veterans’ Ap-
peals. The Board noted that Mr. Gore’s service records
indicate that while he was in Vietnam he was based at
Phu Lam where he served as an equipment repairman.
The Board found no evidence of combat experience or
other in-service stressor in Mr. Gore’s military records,
nor did it find any corroboration for his claimed in-service
stressors. Accordingly, the Board determined that the
weight of the evidence supported the regional office’s
conclusion that Mr. Gore is not entitled to service connec-
tion for PTSD.
GORE   v. DVA                                           4


    Before the Veterans Court, Mr. Gore argued that the
Board’s finding that he was based at Phu Lam was erro-
neous and that, instead, he was based at Tan Son Nhut
Air Base, where he witnessed numerous enemy attacks.
The Veterans Court stated that Mr. Gore had not pointed
to anything in the record that showed he was stationed at
Tan Son Nhut Air Base and that the court had found no
reference to Tan Son Nhut Air Base in the record. Be-
cause he failed to offer corroborating evidence of any in-
service stressor, the court affirmed the denial of service
connection for Mr. Gore’s PTSD.

                       DISCUSSION

   Mr. Gore presents two issues on appeal. First, he ar-
gues that the Board erred in finding that the evidence
does not support his contention that he was present at
Tan Son Nhut during an enemy attack. Second, he ar-
gues that the Board’s decision conflicts with 38 U.S.C. §§
511(a) and 7104(a).

    The first issue is a pure question of fact. This court
has limited jurisdiction to hear appeals from the Veterans
Court. Except to the extent that an appeal presents a
constitutional issue, this court may not review challenges
to factual determinations or challenges to the application
of a law to the facts of a particular case. 38 U.S.C.
§ 7292(d)(2). Mr. Gore’s challenge to the adverse factual
findings that led the Board to deny his claim of service
connection is thus outside our jurisdiction.

    As to the second issue, Mr. Gore’s contention appears
to be that the Board’s decision denied him his statutory
right to a review of the Secretary’s decision because the
Board’s analysis of his evidentiary showing was more
detailed than that of the regional office. Section 511(a)
5                                                GORE   v. DVA


gives the Secretary of Veterans Affairs authority to decide
all questions of law and fact necessary to determining the
veteran’s entitlement to benefits. See Disabled Am.
Veterans v. Sec’y of Veterans Affairs, 419 F.3d 1317, 1320
(Fed. Cir. 2005). Section 7104(a) provides that decisions
falling within section 511(a) “shall be subject to one
review on appeal to the Secretary.” Mr. Gore appears to
contend that the Board in effect made new factual find-
ings not made by the regional office and that he was
denied his statutory right to “one review on appeal” with
respect to those factual findings.

    The Board reviewed the record before the regional of-
fice and determined, as had the regional office, that the
record contained no evidence substantiating Mr. Gore’s
claim of an in-service stressor. The Board was more
explicit than the regional office in describing the evidence
that Mr. Gore had submitted in support of his claim,
including evidence referring to his assignment in Viet-
nam. Although Mr. Gore seems to suggest that the
Board’s more detailed explanation for why the evidence
was insufficient to prove service connection denied him
his statutory right to “one review on appeal” within the
DVA, we reject that argument. The Board reviewed the
regional office’s decision that Mr. Gore had failed to
provide credible supporting evidence that the claimed in-
service stressor actually occurred. The fact that the
Board described the evidence that Mr. Gore had submit-
ted, and that it discussed why that evidence was not
sufficient to corroborate his claim of an in-service
stressor, does not deprive the Board’s decision of its
character as a review of the decision of the regional office.
The Board’s decision therefore accorded Mr. Gore the
right to review within the DVA to which section 7104(a)
entitled him. Accordingly, we reject Mr. Gore’s challenge
to the decision of the Veterans Court on that ground, and
GORE   v. DVA                                         6


we affirm the court’s judgment. However, we note, as did
the Veterans Court, that Mr. Gore is not without re-
course. If he should present new evidence that he was
present during an attack on Tan Son Nhut Air Base, as he
contends, the regional office might reopen his claim.

   No costs.

                     AFFIRMED